The Supreme Court affirmed the decree of the Common Pleas on April 18, 1882, in the following opinion:
Per Curiam
There is no act of assembly upon which the libel can be maintained. The libellant does not allege a marriage by force or fraud, but denies any marriage at all, and asks to divorced on that ground. It seems that the respondent has obtained a decree against him in Montgomery County for desertion, and the libellant alleges that the decree was obtained by fraud and perjury on the part of the respondent. We think clearly that the case is not within the Act of May 8, 1854, P. Laws 644.
Decree affirmed and appeal dismissed at the costs of the appellant.